Exhibit 10.2

Ninth Amended and Restated Rent Supplement

(McAllen Lease)

December 31, 2015

This Ninth Amended and Restated Rent Supplement (this “Ninth Amended
Supplement”) between Sharyland Distribution and Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
December 31, 2015, to memorialize supplements to the McAllen Lease (as defined
below), effective as of January 1, 2016. Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the McAllen
Lease.

WHEREAS, Lessor and Lessee are Parties to a Third Amended and Restated Lease
Agreement (McAllen System), dated December 1, 2014 (as amended from time to time
in accordance with its terms, the “McAllen Lease”);

WHEREAS, on March 13, 2015 the Parties executed an Eighth Amended and Restated
Rent Supplement (McAllen Lease) (the “Eighth Amended Supplement”), which the
Parties now wish to amend and restate pursuant to Section 3.2(b) of the McAllen
Lease; and

WHEREAS, the Parties intend to memorialize in this Ninth Amended Supplement the
Incremental CapEx the Parties expect during 2016.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1. The Eighth Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2. The McAllen Lease, except as supplemented by this Ninth Amended Supplement,
shall remain in full force and effect.

Incremental CapEx:

 

2010

   $ 2,195,000   

2011

   $ 504,000   

2012

   $ 1,262,963   

2013

   $ 16,391,255   

2014

   $ 46,042,142   

2015

   $ 1,019,493 * 

2016

   $ 4,360,495 **     $ 8,189 *** 

(Total 2016)

   $ 4,368,684   

 

* Represents the amount of distribution Incremental CapEx the Parties expected
to be placed in service during 2015, with a weighted average in service date of
July 1, 2015. Rent supplements with respect to this distribution Incremental
CapEx were agreed to and memorialized as part of the Sixth Amended and Restated
Rent Supplement (McAllen Lease) dated January 1, 2015.

** Represents the amount of distribution Incremental CapEx that the Parties
expect to be placed in service during 2016, with a weighted average in service
date of September 1, 2016.

*** Represents the aggregate amount of transmission Incremental CapEx the
Parties expect to be placed in service in 2016. Of the 2016 Incremental CapEx,
$0 is expected to be in service as of the balance sheet date reflected in
Lessee’s first 2016 Regulatory Order (“First 2016 CapEx”), an aggregate of
$8,189 is

 

1

MCALLEN LEASE



--------------------------------------------------------------------------------

expected to be in service as of the balance sheet date reflected in Lessee’s
second 2016 Regulatory Order (“Second 2016 CapEx”), and $0 is expected to be
placed in service throughout the remainder of 2016 (“2016 Stub-Year CapEx”). A
“Regulatory Order” is defined as either (i) the PUCT’s approval of Lessee’s
application for updated wholesale transmission rates or (ii) final resolution or
settlement of a rate case applicable to Lessee’s transmission rates. The Parties
expect the First 2016 CapEx, Second 2016 CapEx, and 2016 Stub-Year CapEx,
collectively, to have a weighted average in-service date of April 1, 2016. The
Parties expect the first 2016 Regulatory Order to be effective on June 1, 2016,
the second 2016 Regulatory Order to be effective on October 1, 2016, and the
first 2017 Regulatory Order to be effective on March 1, 2017. The Parties agree
that any Rent Validation (within the meaning of the McAllen Lease) with respect
to First 2016 CapEx, Second 2016 CapEx, or 2016 Stub-Year CapEx will use the
actual effective dates of the applicable Regulatory Order (to the extent known),
but will otherwise be determined in accordance with Section 3.2(c) of the
McAllen Lease.

Lessee CapEx:

 

2010

   $ 666,488   

2011

   $ 121,897   

2012

   $ 263,733   

2013

   $ 68,303   

2014

   $ 89,405   

2015

   $ 0   

2016

   $ 0   

Base Rent:

 

2010

   $ 5,260,447   

2011

   $ 5,453,529   

2012

   $ 5,521,881   

2013

   $ 6,566,290   

2014

   $ 8,445,964   

2015

   $ 11,764,854 # 

2016

   $ 11,782,693 ## 

2017

   $ 11,417,809 ### 

2018

   $ 10,973,812   

2019

   $ 10,769,516   

 

# The amount of 2015 Base Rent included in the Eighth Amended Supplement was
$11,764,854, comprised of 2015 Base Rent payments of $952,734 paid on the 15th
day of each month beginning on March 15, 2015 through May 15, 2015 (with respect
to January 2015 through March 2015) and payments of $989,628 paid on the 15th
day of each month beginning on June 15, 2015 through December 15, 2015 (with
respect to April 2015 through October 2015). Lessee is scheduled to make a
monthly 2015 Base Rent payment of $989,628 on each of January 15, 2016 and
February 15, 2016 (with respect to November and December 2015).

## Lessee will make a monthly 2016 Base Rent payment of $981,878 on the 15th day
of each month beginning on March 15, 2016 through August 15, 2016 (with respect
to January 2016 through June 2016). Lessee will then make a monthly 2016 Base
Rent payment of $981,878 on the 15th day of each month beginning on
September 15, 2016 through December 15, 2016 (with respect to July 2016 through
October 2016), with the increase in monthly Base Rent reflecting First 2016
CapEx and commencing July 1, 2016, which is 30 days after approval of Lessee’s
first 2016 Regulatory Order. Lessee will then make a monthly 2016 Base Rent
payment of $981,958 on each of January 15, 2017 and February 15, 2017 (with
respect to November 2016 and December 2016), with the increase in monthly Base
Rent reflecting Second 2016 CapEx and commencing November 1, 2016, which is 30
days after approval of Lessee’s second 2016 Regulatory Order.

 

2

MCALLEN LEASE



--------------------------------------------------------------------------------

### Lessee will make a monthly 2017 Base Rent payment of $951,484 on the 15th
day of each month beginning on March 15, 2017 through May 15, 2017 (with respect
to January 2017 through March 2017). Lessee will then make a 2017 Base Rent
payment of $951,484 on the 15th day of each month beginning on June 15, 2017
through February 15, 2018 (with respect to April 2017 through December 2017),
with the increase in monthly Base Rent reflecting 2016 Stub-Year CapEx and
commencing April 1, 2017, which is 30 days after approval of Lessee’s first 2017
Regulatory Order.

Percentage Rent Percentages:

 

2010

     36.993 % 

2011

     36.972 % 

2012

     36.923 % 

2013

     37.0 % 

2014

     36.9 % 

2015

     37.2 % 

2016

     32.1 % 

2017

     31.1 % 

2018

     29.2 % 

2019

     28.9 % 

Annual Percentage Rent Breakpoints:

 

2010

   $ 5,260,447   

2011

   $ 5,453,529   

2012

   $ 5,521,881   

2013

   $ 6,566,290   

2014

   $ 8,445,964   

2015

   $ 11,764,854   

2016

   $ 12,532,774 * 

2017

   $ 12,197,809 ** 

2018

   $ 11,784,812   

2019

   $ 11,613,516   

 

* The 2016 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2016 Regulatory Order and the second
2016 Regulatory Order, as well as the amount of First 2016 CapEx and Second 2016
CapEx.

** The 2017 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2016 Regulatory Order, the second 2016
Regulatory Order, and the first 2017 Regulatory Order, as well as the amount of
First 2016 CapEx, Second 2016 CapEx, and 2016 Stub-Year CapEx.

Revenues Attributable to Lessee CapEx:

 

2010

   $ 60,546   

2011

   $ 249,481   

2012

   $ 289,945   

2013

   $ 345,693   

2014

   $ 355,744   

2015

   $ 305,891   

2016

   $ 150,457   

2017

   $ 46,620   

2018

   $ 25,145   

2019

   $ 0   

 

3

MCALLEN LEASE



--------------------------------------------------------------------------------

ERCOT Transmission Rate    Allocation:    before June 20, 2013: 100%    between
June 20 and October 17, 2013: 27.8%    between October 17, 2013 and February 25,
2014: 11.8%    between February 25, 2014 and May 1, 2014: 8.2%    between May 1,
2014 and October 3, 2014: 8.6%    between October 3, 2014 and March 31, 2015:
12.0%    between April 1, 2015 and October 31, 2015: 11.9%    between November
1, 2015 and June 1, 2016: 10.6%    between June 1, 2016 and October 1, 2016:
10.9%    starting October 1, 2016: 10.4%

Term of Rent Supplement: Expires 12/31/19

 

4

MCALLEN LEASE



--------------------------------------------------------------------------------

The Parties have executed this Ninth Amended Supplement to the McAllen Lease as
of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:  

/s/ Greg Wilks

Name:   Greg Wilks Title:   Chief Financial Officer SHARYLAND DISTRIBUTION &
TRANSMISSION SERVICES, L.L.C. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:   Chief Financial Officer

 

5

MCALLEN LEASE